 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    ROSA BAGHDASARIAN,                                    Case No. 2:18-cv-01809-RFB-CWH
 8                        Plaintiff,                                           ORDER
 9           v.
10    LOWE’S HOME CENTERS, LLC
11                       Defendant.
12
13          Before the Court is Plaintiff Baghdasarian’s Motion to Remand (ECF No. 7). Based upon
14   the record, this Motion is DENIED without prejudice.
15          A defendant may remove a matter first filed in state court to a federal court if the federal
16   court has original jurisdiction. 28 U.S.C. § 1441(a). Federal courts have original jurisdiction over
17   actions where the matter in controversy is greater than $75,000 if there is complete diversity
18   between the plaintiff and each defendant. 28 U.S.C. § 1332(a).
19          “Removal and subject matter jurisdiction statutes are strictly construed, and a defendant
20   seeking removal has the burden to establish that removal is proper and any doubt is resolved
21   against removability.” Hawaii ex rel. Louie v. HSBC Bank Nev., N.A., 761 F.3d 1027, 1034 (9th
22   Cir. 2014) (citation and quotation marks omitted). A federal court should remand a case to state
23   court if any doubt exists as to the right to removal. Matheson v. Progressive Specialty Ins. Co.,
24   319 F.3d 1089, 1090 (9th Cir. 2003) (footnote omitted). Further, when “it is unclear or ambiguous
25   from the face of a state-court complaint whether the requisite amount in controversy is pled, the
26   removing defendant bears the burden of establishing, by a preponderance of the evidence, that the
27   amount in controversy exceeds the jurisdictional threshold.” Urbino v. Orkin Servs. of California,
28   Inc., 726 F.3d 1118, 1121–22 (9th Cir. 2013).
 1              The Court finds that the Plaintiff has not provided sufficient information in the record for
 2   this Court to find a lack of diversity of citizenship or a lack of asserting the appropriate amount in
 3   controversy. Plaintiff suggests that it might be able to establish a lack of diversity based upon her
 4   identification of certain responsible parties in this case. She will be given such an opportunity yet
 5   for now the Court does not have sufficient information to find that there was no a legitimate basis
 6   for removal of this case.
 7
 8       III.      CONCLUSION
 9              IT IS ORDERED that Plaintiff’s Motion to Remand [ECF No. 5] is DENIED without
10   prejudice. Plaintiff will be permitted to amend its complaint regarding unidentified defendants in
11   this case.
12              IT IS FURTHER ORDERD that the Defendant shall produce to the Plaintiff the entirety
13   of its unprivileged claim/investigative file regarding the Plaintiff’s claim within 45 days of this
14   order.
15
16              DATED: January 22, 2019.
17
                                                              __________________________________
18                                                            RICHARD F. BOULWARE, II
                                                              UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



                                                        -2-
